Case 2:20-cv-05530-DMG-AGR Document 18-3 Filed 06/25/20 Page 1 of 3 Page ID #:164




                 Exhibit 3
                 Exhibit 3
N95 Healthcare
    Healthcare
     Case 2:20-cv-05530-DMG-AGR Document 18-3 Filed 06/25/20 Page 2 of 3 Page ID #:165

N95
            Respirator (Surgical
Particulate Respirator
Particulate            (Surgical Mask)
                                 Mask)
Foldable
Foldable              Non-sterile
                     Non-sterile)



BYO CARE 4.

  Very close
0 Very              ﬁt
             facial fit
       close facial
0 ≥ 95% filtrations
  > 95% ﬁltrations efficiency
                    eﬃciency against  solid
                              against solid
     and liquid aerosols
     and liquid aerosols free
                         free of
                              of oil.
                                 oil.
                                                                                                                                                           Picture is
                                                                                                                                                         * Picture is for
                                                                                                                                                                      for reference
                                                                                                                                                                          reference only,
                                                                                                                                                                                    only,
                                                                                                                                                           actual product
                                                                                                                                                                  product may
                                                                                                                                                                            may have
                                                                                                                                                                                 have

  Description
                                                                                                                                                           actual
                                                                                                                                                           diﬀerences.
                                                                                                                                                           differences.
  Description

 The
 The N95
      N95 Healthcare    Particulate Respirator
            Healthcare Particulate  Respirator (Surgical
                                               (Surgical Mask) is designed
                                                         Mask) is designed toto help
                                                                                help provide
                                                                                     provide respiratory
                                                                                             respiratory protection for the
                                                                                                         protection for the user.
                                                                                                                            user. This
                                                                                                                                  This product
                                                                                                                                       product has
                                                                                                                                               has aa
 ﬁlter  eﬃciency of
 filter efficiency of 95%
                      95% or
                          or greater against solid
                             greater against solid and
                                                   and liquid aerosols free
                                                       liquid aerosols       of oil.
                                                                        free of oil.
 This
 This product
       product contains
                contains no
                          no components
                             components made
                                           made from   natural rubber
                                                 from natural  rubber latex.
                                                                       latex.




  Use instructions
  Use instructions

   Suitable for
 • Suitable   for protecting the mouth,
                  protecting the mouth, nose,    and chin
                                           nose, and chin to
                                                          to airborne
                                                              airborne particles, and block
                                                                       particles, and block                       3-Step check
                                                                                                                  3-Step       before use
                                                                                                                         check before use
   liquid  aerosols, blood,
                      blood, body
                             body ﬂuids,   and secretions.
                                                secretions.
                                                                                                                  1. Do
                                                                                                                     Do not
                                                                                                                        not use   if the
                                                                                                                                     the packaging
                                                                                                                                         packaging has
                                                                                                                                                     has been  opened
   liquid aerosols,                fluids, and
   For adult
       adult use
               use only
                   only
                                                                                                                  1.         use if                       been opened
                                                                                                                  or damaged.
 • For
   Do not   wash.
                                                                                                                  or damaged.
                                                                                                                  2. Check
                                                                                                                     Check if
                                                                                                                            if the
                                                                                                                               the elastic
                                                                                                                                    elastic bands  are in
                                                                                                                                                       in good
                                                                                                                                                          good condition
                                                                                                                                                                condition
 • Do  not wash.
   Store in
          in a
             a cool,
               cool, dry,
                     dry, clean
                          clean place  away from   ﬁre and
                                                       and contamination.
                                                            contamination.
                                                                                                                  2.                        bands are
                                                                                                                  and are
                                                                                                                       are not
                                                                                                                           not damaged.
 • Store                        place away   from fire
   Store between     -20℃ and
                           and 38°C
                                38℃ (-4°F   and 100°F)
                                                100°F) with
                                                       with relative  humidity below  80％.
                                                                                                                  and           damaged.
                                                                                                                  3. Check
                                                                                                                     Check that
                                                                                                                            that the
                                                                                                                                  the metallic  strip is
                                                                                                                                                      is not
                                                                                                                                                         not broken.
 • Store  between -20°C               (-4°F and              relative humidity below 80%.
   Expiration date:
                date: 2 years after
                              after production
                                                                                                                  3.                   metallic strip        broken.
 • Expiration         2 years       production

 Wearing instructions
 Wearing instructions

      Unfold the mask
      Unfold the      and hold
                 mask and      it with
                          hold it with both
                                       both hands, with the
                                            hands, with the metallic strip facing
                                                            metallic strip        up.
                                                                           facing up.
      Place elastic bands around the neck and head respectively. Put the mask
 • Place elastic bands around the neck and head respectively. Put the mask
      against your face covering both nose and mouth.
   against your face covering both nose and mouth.
      Adjust the metallic strip over the bridge of the nose by using two ﬁngers to
 e Adjust the metallic strip over the bridge of the nose by using two fingers to
      press down until achieving a close ﬁt.
   press down until achieving a close fit.
 r    Perform a ﬁt test according to instructions.
   Perform  a fit test according to instructions.




 Fit test
 Fit test
 1. Place
 1. Place both
             both hands   over the
                   hands over    the mask.
                                     mask.
 2. Take a
 2. Take    a deep
              deep breath   and hold
                    breath and          your breath
                                  hold your   breath forfor a
                                                            a few  seconds, making
                                                              few seconds,            sure the
                                                                              making sure  the mask
                                                                                                mask collapses     inward as
                                                                                                       collapses inward      as you
                                                                                                                                you inhale.
                                                                                                                                    inhale.
 3. Then
 3. Then exhale
            exhale and
                     and hold   your breath
                         hold your   breath forfor aa few seconds, making
                                                      few seconds,     making sure
                                                                               sure the
                                                                                    the mask
                                                                                        mask bulges    outward as
                                                                                               bulges outward      as you
                                                                                                                       you exhale.
                                                                                                                           exhale.
 4. If
 4. If air
       air leaks,
           leaks, reposition   the mask,
                   reposition the           tighten the
                                    mask, tighten      the metallic
                                                           metallic strip
                                                                      strip and
                                                                            and reposition the elastic
                                                                                reposition the  elastic bands
                                                                                                        bands forfor a
                                                                                                                     a better ﬁt.
                                                                                                                       better fit.
    Follow steps
    Follow     steps 1-3
                     1-3 again
                         again until
                                until a
                                      a tight
                                        tight seal
                                               seal has
                                                      has been    achieved.
                                                          been achieved.
 5. Masks
 5. Masks thatthat have
                   have passed    the ﬁtting
                         passed the            test are
                                      fitting test   are now    safe to
                                                         now safe    to use.
                                                                         use.
 6. Facial
 6. Facial hair   or other
             hair or other facial
                            facial features
                                   features may
                                              may prevent      the mask
                                                     prevent the    mask from   achieving a
                                                                           from achieving  a proper  ﬁt. If
                                                                                             proper fit. If a
                                                                                                            a tight
                                                                                                              tight seal
                                                                                                                     seal is
                                                                                                                          is not achievable,
                                                                                                                             not achievable,
    please
    please DO  DO NOT  use this
                  NOT use    this product.
                                  product.
 7. If
 7. If you
       you experience
             experience diﬃculty
                          difficulty breathing,
                                     breathing, dizziness,
                                                    dizziness, oror other
                                                                    other symptoms,
                                                                           symptoms, leave   the contaminated
                                                                                      leave the  contaminated area  area immediately.
                                                                                                                         immediately.


                                                                                                                                           Exhibit 3, Page 23
N95 Healthcare
    Healthcare
    Case 2:20-cv-05530-DMG-AGR Document 18-3 Filed 06/25/20 Page 3 of 3 Page ID #:166
N95
Particulate Respirator(Surgical Mask)
Particulate Respirator(Surgical Mask)                                                                                                                                                   CC
Foldable
F31dabir-    (Non-sterile)
              Non-sterile



  Speciﬁcations
  Specifications



                   0


                                                                                                                                             4



                             Nose clip
                            +Nose clip                           Middle layer
                                                                        layer 1
                                                                              1                                   Inner layer
                                                                                                                        layer                      1   IIIPolypropylene
                                                                                                                                                          Polyp ropylenesspunbond
                              Aluminum                                                                                                                    nonwoven    fabric
                                                                                                                  Inner                                                     pun bond
                                                                 Middle
                                                                 Polypropylene                                    Polypropylene                           (for surgical use)
                              Aluminum                                                                                                                    nonwoven fabric
                                                                 Polypropylene                                    Polypropylene                           (forsurgical  use)
                                                                 melt-blown nonwoven
                                                                               nonwoven                           spunbond nonwoven
                                                                                                                  spunbond    nonwoven                 Hot air cotton
            Outer layer
                  layer                                                                   Middle layer
                                                                                                 layer 2
                                                                                                       2
                                                                 melt-blown
                                          Elastic bands
                                                   bands         (for surgical
                                                                      surgical use)                               fabric
                                                                                                                                                       Hotair  cotton
                                                                 (for          use)                               fabric
            Outer                         Elastic                                         Middle
                                                                                                                  (for surgical
                                                                                                                       surgical use)
                                                                                                                                use)          b Polypropylene
                                                                                                                                                Polypropylene melt-blown
                                                                                                                                                              rnelt-blown nonwoven
            Polypropylene                 Polyester/nylon spandex
                                                          spandex blend
                                                                  blend                   Hot air
                                                                                              air cotton
                                                                                                  cotton
                                                                                                                                                                          nonwoven
            Polypropylene                 Polyester/nylon                                 Hot                     (for                           (for surgical use)
                                                                                                                                                 (for surgical use)
            spunbond nonwoven
                        nonwoven fabric
                                 fabric
                                                                                                                                              Polypropylene       spunbond nonwoven
                                                                                                                                                                           nonwoven fabric
            spunbond
            (for surgical
                 surgical use)
                          use)                                                                                                                (for surgical use)
                                                                                                                                              (Pf'o
                                                                                                                                                  olispunragptr,LaTunbond           fabric
            (for



  Name
  Name                                         Parameter
                                               Parameter
  Product name
  Product name                                 N95 Healthcare
                                               N95 Healthcare Particulate
                                                              Particulate Respirator
                                                                          Respirator (Surgical
                                                                                     (Surgical Mask)
                                                                                               Mask)
  Main materials
  Main materials                               Inner layer:
                                               Inner layer: polypropylene
                                                            polypropylene spun
                                                                           spunbond  nonwoven fabric
                                                                                bond nonwoven   fabric (forsurgical
                                                                                                        (for surgical use);
                                                                                                                       use);
                                               Middle layer:
                                               Middle  layer: polypropylene
                                                              polypropylene melt-blown
                                                                             melt-blown nonwoven   (for surgical
                                                                                        nonwoven (for    surgical use)
                                                                                                                  use) ++ hot
                                                                                                                          hot air cotton;
                                                                                                                              aircotton;
                                               Outer  layer: polypropylene
                                               Outer layer:                 spunbond
                                                             polypropylene spun       nonwoven fabric
                                                                                 bond nonwoven   fabric (for
                                                                                                         (for surgical
                                                                                                              surgical use);
                                                                                                                       use);
                                               Elastic bands:
                                               Elastic         polyester/nylon spandex
                                                       bands: polyester/nylon  spandex blend; Nose clip:
                                                                                       blend; Nose  clip: aluminum
                                                                                                           aluminum

  Product made'
  Product model                                 DE2322
                                                DE2322

  Packaging specification
            speciﬁcation                       1pc/bag; 20pcs/box; 960pcs/case
                                                                   960pcs/case
                                                                                                                                                                          Latex-Free
  Packaging                                    1pc/bag;20pcs/box;




  WARNINGS
  WARNINGS
  1. The
  1. The mask
         mask does
                does not     eliminate the
                        not eliminate       the risk
                                                risk of
                                                     of contracting  any disease
                                                        contracting any  disease or
                                                                                 or infection.
                                                                                    infection.
  2. Improper
  2. Improper use
                use may     lead to
                      may lead     to illness
                                      illness and
                                                and even
                                                     even death.
                                                           death.
  3. Use
  3. Use this
         this product    immediately after
              product immediately            after the
                                                   the package
                                                       package is
                                                                is opened.
                                                                   opened.
  4. DO
  4. DO NOT
         NOT sleep
              sleep while
                      while wearing
                              wearing the  the mask.
                                                mask.
  5. Avoid
  5. Avoid hand   contact within
           hand contact       within the
                                       the interior
                                             interior part of the
                                                      part of the mask.
                                                                  mask.
  6. DO
  6. DO NOT
         NOT use
              use masks
                   masks if  if they
                                they expired.
                                      expired.
  7. For
  7. For one-time
         one-time use
                    use only.
                          only. Dispose
                                  Dispose the the mask
                                                   mask according
                                                         according to
                                                                    to regulations.
                                                                       regulations.
  8. DO
  8. DO NOT
         NOT use
              use if
                   if the
                      the package
                           package is   is damaged.
                                           damaged.

   Time use
   Time use limitation
            limitation
  If the
  If the mask
         mask becomes
              becomes damaged, soiled, or
                      damaged, soiled, or breathing
                                          breathing becomes diﬃcult, leave
                                                    becomes difficult,       the contaminated
                                                                       leave the contaminated area
                                                                                              area and
                                                                                                   and replace
                                                                                                       replace and
                                                                                                               and refit
                                                                                                                   reﬁt the
                                                                                                                         the new
                                                                                                                             new mask.
                                                                                                                                 mask.


  Important notice
  Important notice
  To the
  To the extent
         extent permitted    by law,
                  permitted by  law, BYD shall not
                                     BYD shall  not be liable for
                                                    be liable for any
                                                                  any loss
                                                                      loss or
                                                                           or damage
                                                                              damage including
                                                                                         including any
                                                                                                   any loss
                                                                                                       loss of
                                                                                                            of business,  loss of
                                                                                                               business, loss  of proﬁts,  or for
                                                                                                                                  profits, or for any
                                                                                                                                                  any indirect,
                                                                                                                                                      indirect,
  special, incidental
  special, incidental oror consequential
                           consequential loss
                                          loss or
                                               or damage
                                                  damage arising
                                                           arising from
                                                                   from reliance
                                                                         reliance uupon   any information
                                                                                     pon any  information herein
                                                                                                           herein provided
                                                                                                                   provided byby BYD.
                                                                                                                                 BYD.
  Nothing in
  Nothing   in this
               this statement
                    statement will
                               will be deemed to
                                    be deemed   to exclude
                                                   exclude or
                                                            or restrict
                                                               restrict BYD's
                                                                        BYD's liability for death
                                                                              liability for       or personal
                                                                                            death or personal injury
                                                                                                               injury arising
                                                                                                                      arising from
                                                                                                                              from its
                                                                                                                                    its negligence.
                                                                                                                                        negligence.




  Approval and
  Approval and Standard
               Standard
   GB 19083-2010 standard
   GB 19083-2010 standard                                         EN 14683 Type II R         E               n

                                                                                                                                            sales@cardintegrators.com
                                                                                                                                            saJes@cardintegrators.com
                                                                                                                                                       cardintegrators.com
                                                                                                                                                       c.ardintegrators.com
                                                                                                                                                                (800) 599-7385
                                                                                                                                                                (800) 596-7385

                                                                                                                                         Exhibit 3, Page 24
